Per Curiam : As a rule of practice, we will not entertain an application of this character after the' term at which the cause was submitted to the court for decision. If made during the term, however, we can entertain the motion, and, upon cause shown, will afford the party an opportunity of bringing up a correct transcript of the record. But we must regard this motion for a writ of certiorari, as including an application to set aside the submission and the joinder in error, as the present condition of the case in that regard is inconsistent with the character of relief sought. The submission and the joinder irr error will be set aside, and a writ of certiorari awarded.